Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (SEQ ID NO: 2) in the reply filed on 3/4/2022 is acknowledged.
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.
Claims 1-7 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/15/2021; 4/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of the trademarked term, which is a trade name or a mark used in commerce, has been noted in this application on p. 7. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
4. Claims 1-4 are objected to because of the following informalities:  
Claims 1-3 recite a semi-colon before the period in the claim (for example, “;.”). The semi-colon should be deleted. Further as to claims 1-3, for improved clarity, the claims should recite “A nucleic acid sequence having at least 99% identity to the nucleic acid sequence set forth from nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence set forth from nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence of SEQ ID NO: 2”.
As to claim 4, for consistency with the other claims, the claim should recite a comma after reciting dependency (for example, the claim should recite “… according to claim 3, wherein…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-7 as submitted 3/4/2022.
As to claims 1-3, the claims recite “… comprising: a nucleic acid sequence having at least 99% identity to the nucleic acid sequence set forth in nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence of nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence of SEQ ID NO: 2;”. It is not clear if all three sequences are recited in the alternative (“… or…”) or are all included or required together or in combination.

Conclusion
6. A nucleic acid sequence having at least 99% identity to the nucleic acid sequence set forth in nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence of nucleotides 55 to 3837 of SEQ ID NO: 2; the nucleic acid sequence of SEQ ID NO: 2 are free of the prior art of record.
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Smith et al. (“Immunogenicity of a DNA vaccine candidate for COVID-19,” Nature Communications, Vol. 11, (2020))(cited in applicant’s IDS submitted 7/15/2021) teaches: plasmids pGX9501 and pGX9503 (p. 2). It is noted that instant provisional application 63/022032 provides support for pGX9501 ([0031] of the specification of 63/022032).
8. As to 35 U.S.C. 101 and SEQ ID NO:2, such a sequence reads on synthetic nucleotide with IgE leader sequence and SARS-CoV-2 spike antigen (See [0510] of the instant specification), and is not considered to read on naturally occurring product.
Further, as to nucleotides 55 to 3837 of SEQ ID NO: 2 and sequence having at least 99% identity to nucleotides 55 to 3837 of SEQ ID NO: 2 (as recited in claims 1-3), such sequences are considered to read on consensus antigen and are not considered to read upon naturally occurring product. The specification teaches wherein consensus sequence is generated by artificial means ([0068] reciting “"Consensus" or "Consensus Sequence" as used herein may mean a synthetic nucleic acid sequence, or corresponding polypeptide sequence, constructed based on analysis of an alignment of multiple subtypes of a particular antigen. The sequence may be used to induce broad immunity against multiple subtypes, serotypes, or strains of a particular antigen. Synthetic antigens, such as fusion proteins, may be manipulated to generate consensus sequences (or consensus antigens).”
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648